      Case 2:19-cv-10969-MRW Document 9 Filed 01/16/20 Page 1 of 2 Page ID #:201



     CALVIN J. PARK, State Bar No. 213765
 1   LAW OFFICES OF CALVIN J. PARK, APC
     2105 Beverly Blvd., Suite 127
 2   Los Angeles, California 90057
     Tel: (213) 380-3601 | Fax: (213) 389-3601
 3
     Attorney for Plaintiff
 4
     RUNI EXPRESS, INC.
 5
                         UNITED STATES DISTRICT COURT
 6
                   DISTRICT OF CALIFORNIA – CENTRAL DISTRICT
 7
 8   RUNI EXPRESS, INC. d/b/a BLANC )               Case No. 2:19-cv-10969-MRW
     APPAREL/J & SKY,               )
 9                                  )               NOTICE OF VOLUNTARY
                                    )               DISMISSAL OF ENTIRE CASE
10         Plaintiff,               )               WITH PREJUDICE
                                    )
11         vs.                      )
                                    )
12   IOU CENTRAL, INC. d/b/a IOU    )
     FINANCIAL, INC.,               )
13                                  )
               Defendants.          )
14                                  )
                                    )
15
16         PLEASE TAKE NOTICE that Plaintiff, RUNI EXPRESS, INC. d/b/a
17   BLANC APPAREL/J & SKY and Defendant, IOU CENTRAL, INC. d/b/a IOU
18   FINANCIAL, INC. per Fed. R. Civ. P. 41(a)(1)(A)(ii), stipulate to dismissal of
19   this entire action with prejudice.
20   DATED: January 15, 2020
21                                                    /s/ Calvin J. Park___
22                                                    For Plaintiff
                                                      LAW OFFICES OF CALVIN J.
23
                                                      PARK, APC CALVIN J. PARK
24
25   DATED: January 15, 2020                   LOMBARDI & DONOHUE LLP

26                                             By     /s/ Brett D. Watson
27                                                    Brett D. Watson
                                                      Attorneys for Defendant,
28
                                                      IOU CENTRAL, INC


                   NOTICE OF VOLUNTARY DISMISSAL OF ENTIRE CASE WITH PREJUDICE - 1
      Case 2:19-cv-10969-MRW Document 9 Filed 01/16/20 Page 2 of 2 Page ID #:202




 1                            CERTIFICATE OF SERVICE
 2   I certify a precise copy of this document was filed ECF on the below date,
 3
     sending notice to opposing counsel of record.
 4
 5   DATED: January 15, 2020                  LOMBARDI & DONOHUE LLP
 6
                                              By     /s/ Brett D. Watson
 7                                                   Brett D. Watson
 8                                                   Attorneys for Defendant,
                                                     IOU CENTRAL, INC
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                  NOTICE OF VOLUNTARY DISMISSAL OF ENTIRE CASE WITH PREJUDICE - 2
